Citation Nr: 0433656	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  02-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to service connection for corns.  

3.  Entitlement to service connection for plantar warts.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from April 1972 to February 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in July 1999, the appellant filed a 
claim for service connection for bilateral plantar warts.  In 
a September 1999 rating decision, the agency of original 
jurisdiction (AOJ) denied service connection for "plantar 
warts (corns)."  The appellant perfected an appeal of the 
September 1999 rating decision.  The Board will address the 
issues of service connection for plantar warts and service 
connection for corns separately.  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in March 2004.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  Bronchial asthma was not "noted" on the April 1972 
service entrance examination report.

2.  There is clear and unmistakable evidence that bronchial 
asthma preexisted service and clear and unmistakable evidence 
that bronchial asthma was not aggravated during service.  



3.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in April 1972 
has been presented in regard to bronchial asthma.

4.  Corns were not "noted" on the April 1972 service 
entrance examination report.  

5.  There is clear and unmistakable evidence that corns 
preexisted service and clear and unmistakable evidence that 
corns were not aggravated during service.  

6.  Clear and unmistakable evidence sufficient to rebut the 
presumption of soundness at service entrance in April 1972 
has been presented in regard to corns.  

7.  Plantar warts were not manifest in service and are not 
attributable to service.  


CONCLUSIONS OF LAW

1.  Bronchial asthma clearly and unmistakably preexisted 
service, and clearly and unmistakably was not aggravated by 
service, and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004); VAOPGCPREC 3-03 (July 16, 2003).  

2.  Corns clearly and unmistakably preexisted service, and 
clearly and unmistakably were not aggravated by service, and 
the presumption of soundness at entry is rebutted.  38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004); VAOPGCPREC 3-03 (July 16, 2003).  

3.  Plantar warts, bronchial asthma and corns were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The April 1972 service entrance examination report shows that 
the lungs and chest were normal.  Pes planus was noted.  On 
the accompanying medical history, the appellant indicated 
that he had or had had asthma.  He denied having or having 
had foot trouble.  The appellant's last asthma attack was 
noted to have been in infancy.  A treatment record, dated in 
May 1972, notes complaint of asthma.  Robitussin was 
prescribed.  In August 1972, corns on both little toes were 
noted to have been present for many years.  Treatment 
records, dated in September 1972, reflect diagnoses of 
bronchitis and asthma.  Tedral was prescribed.  The appellant 
stated that an asthmatic condition was of a congenital 
nature.  No noticeable improvement of sinus drainage and 
wheezing with the use of Tedral and Robitussin was noted.  
The dosage of Tedral was increased.  Records of treatment, 
dated in October 1972, note a history of asthma.  The 
appellant was noted to have been brought from the field on 
one occasion with acute asthma.  Shortness of breath and 
wheezing were noted to have been aggravated since July 1972.  
Approximately 16 injections of Epinephrine were noted.  

A November 1972 separation examination report notes, 
"Bronchial asthma, childhood onset, requiring continuous 
medication.  EPTS-Not service aggravated."  The feet were 
noted to be normal.  A December 1972, DD Form 3349, reflects 
the appellant was profiled for asthma.  A December 1972 
Medical Board report notes a history of bronchial asthma 
since childhood, requiring multiple visits to physicians and 
medications as a child and an adolescent.  The report notes 
that since service entrance, he had required multiple visits 
to Dispensaries and other medical facilities for episodes of 
wheezing and shortness of breath.  Pulmonary complaints were 
noted to have been aggravated for the previous seven months.  
He was noted to be taking his usual medications of Tedral and 
Dimetapp, with intermittent relief.  The report reflects the 
appellant had been treated with Tedral and Isuprel inhaler, 
in addition to Dimetapp, for frequent upper respiratory 
infections and chronic sinusitis.  He was noted to be 
asymptomatic when not on exertion and his medications were 
noted to control his attacks intermittently.  The report 
notes that he was unable to complete advanced individual 
training (AIT).  The diagnosis was bronchial asthma, 
childhood onset, requiring continuous medications.  The 
report notes that it existed prior to service and was, "Not 
Service aggravated."  

On VA examination in May 1996, the examiner stated the C-file 
had been reviewed.  A history of bronchial asthma with an 
onset in childhood requiring multiple medications and 
treatment through adolescence was noted.  Episodes of 
wheezing and shortness of breath with minimal exertion were 
noted to have begun soon after service entrance.  The 
appellant was noted to have been prescribed medication and 
inhalers in 1996 and continued to have asthmatic symptoms.  
The relevant diagnosis was bronchial asthma, chronic, history 
since childhood.  

Social Security Administration (SSA) records reflect the 
appellant is in receipt of SSA disability benefits.  The 
impairments upon which the disability determination was based 
are noted to be lumbosacral strain, depression, and substance 
addiction, in remission.  

An October 1998 VA outpatient treatment record notes 
treatment for a painful plantar wart.  

On VA examination in November 2002, the examiner stated the 
C-file had been reviewed.  The report of examination notes 
that childhood asthma requiring a significant amount of 
treatment was well-documented.  The report of examination 
notes complaints of bilateral foot pain and hard corns.  The 
examiner noted one treatment for corns on the fifth toes, 
bilaterally, during service.  

On examination, a hard callus on the right toe at the 
metatarsal head on the inferior lateral side was noted.  
There was a hard callus on the superior lateral side of the 
distal interphalangeal joint and on the plantar surface of 
the right fourth metatarsal head.  On the right great toe, 
there was a hard callus that was much thinner than the other 
calluses located on the inferior lateral portion of the 
metatarsal head.  On the left foot there was a hard callus on 
the superior lateral portion of the fifth toe at the proximal 
interphalangeal joint.

The impressions were child onset of asthma, which has 
continued into adulthood.  The examiner noted that there had 
been a temporary aggravation of asthma during service only 
and that service had caused no permanent aggravation of the 
asthma.  Hard calluses of both feet were noted to have 
preexisted service.  The examiner stated there was no 
indication that corns were permanently worsened by service.  

At a hearing before the undersigned Veterans Law Judge in 
March 2004, the appellant testified that he had one corn on 
his right foot prior to service.  Transcript at 8 (2004).  He 
stated that he first began having problems with his feet 
during service in basic training.  Id. at 3.  He testified 
that he was unable to complete AIT because his feet were 
swollen and he could not run.  Id at 4.  He stated he had a 
profile for his feet and asthma during service.  Id at 7.  He 
indicated that at separation, he had calluses on the bottom 
of his feet.  Id. at 8.  He related that, prior to service 
entrance, he had not had an episode of asthma since the age 
of 15.  Id at 8-9.   

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b);  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

Pelegrini v. Principi, 18 Vet. App. 112 (2004) held that 
where a VCAA notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  It indicated, however, that the appellant had 
the right to VCAA content-complying notice and proper 
subsequent VA process.  In this case, A VCAA notice was sent 
by the AOJ in February 2001.  A statement of the case was 
issued in August 2002 and supplemental statements of the case 
were issued in December 2002 and October 2003.  This 
constitutes proper subsequent process.  The Board notes that 
in correspondence received in October 2003, the appellant 
stated he had no more evidence to submit.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
record shows that the appellant was notified in the September 
1999 and September 2001 rating decisions of the reasons and 
bases for the decisions.  He was further notified of this 
information in the August 2002 statement of the case and the 
December 2002 and October 2003 supplemental statements of the 
case.  The Board concludes that the discussions in the May 
1999, September 1999, and September 2001 rating decisions and 
in the statements and supplemental statement of the case, 
which were all sent to the appellant, informed him of the 
information and evidence needed to substantiate the claims.  
By letters dated in February 2001 and November 2003, he was 
advised of the evidence he needed to submit to substantiate 
his claims, VA's duty to notify him about his claims, VA's 
duty to assist in obtaining evidence for his claims, what the 
evidence must show to substantiate his claims, what 
information or evidence was needed from him, what he could do 
to help with his claims, and what VA had done to help with 
his claims.  By letter dated in March 2004, he was advised of 
the procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The appellant 
has not identified any available unobtained evidence that 
might aid his claims.  He was afforded a hearing.  The 
actions of the Veterans Law Judge at the hearing complied 
with 38 C.F.R. § 3.103.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
appellant.  

Analysis

In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
not applicable.

The appellant claims that bronchial asthma, corns, or plantar 
warts were aggravated during service.  

I.  Bronchial Asthma

Initially, the Board notes that the appellant's claim for 
service connection for asthma has been previously addressed 
and denied by the AOJ.  The Court has held that when there is 
an intervening change in the law or regulation creating a new 
basis for entitlement to benefits, the appellant's claim 
under the liberalized regulation is a claim separate and 
distinct from the claim previously and finally disallowed 
prior to the liberalizing regulation or VA issue.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993).  There has been no 
change in law or regulation.  However, there appears to have 
been a change in interpretation of the law.

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  
In this case, asthma was not "noted" on the April 1972 
service entrance examination report.  His lungs and chest 
were normal.  While the appellant indicated a history of 
asthma, such does not constitute "notation" of bronchial 
asthma.  Id.  Therefore, the appellant is entitled to a 
presumption of soundness at service entrance.

Because the appellant is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service and that it was not aggravated 
during service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  The determination 
of whether there is clear and unmistakable evidence that 
bronchial asthma existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

As noted, at service entrance in April 1972, the appellant 
reported a history of asthma as a child.  The November 1972 
separation examination report and the December 1972 Medical 
Board report specifically stated that bronchial asthma 
existed prior to service and had an onset in childhood.  The 
November 2002 VA examiner unequivocally stated that the 
appellant's asthma had a history consistent with a childhood 
onset.  

The Board finds that the competent, consistent evidence, to 
include the finding of preexisting bronchial asthma during 
service in November 1972 and December 1972, as well as the 
May 1996 and November 2002 VA opinions, constitutes clear and 
unmistakable evidence that bronchial asthma existed prior to 
service entrance.  The Board notes the appellant's post-
service reports for treatment purposes are consistent with 
the determination that bronchial asthma preexisted service 
entrance.  The in-service and post-service medical opinions 
that asthma existed prior to service constitute clear, 
unmistakable evidence that asthma preexisted service and such 
is supported by the most reliable history proved by the 
record.  To the extent that the appellant asserts that 
childhood asthma had resolved and that bronchial asthma was 
manifest in service, the Board notes that he is competent to 
report his symptoms; however, he is not a medical 
professional and his statements do not constitute competent 
medical evidence as to whether bronchial asthma preexisted 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge.  The clear and unmistakable 
evidence establishes that bronchial asthma preexisted 
service.  The November 2002 VA examiner specifically stated 
childhood asthma continued into adulthood.  Such evidence is 
far more probative than the appellant' lay opinion.  

In sum, the Board finds the evidence constitutes clear and 
unmistakable evidence that bronchial asthma preexisted 
service.  Thus, the Board finds that the first part of the 
presumption of soundness has been rebutted; however, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that 
asthma preexisted service.  Second, there must be clear and 
unmistakable evidence that asthma was not aggravated during 
service.  If both prongs are not met, the presumption of 
soundness at entry is not rebutted.  

Aggravation

Preexisting asthma will be considered to have been aggravated 
by service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence that bronchial asthma 
was aggravated during service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge.

The Board finds that there is "clear and unmistakable" 
evidence demonstrating that preexisting bronchial asthma was 
not aggravated by service.  Cotant v. Principi, 17 Vet. App. 
117, 131 (2003) (holding that the clear and unmistakable 
evidence standard in 38 C.F.R. § 3.306(b) is "onerous" and 
requires an "undebatable" result); Vanerson v. West, 12 Vet. 
App. 254, 261 (1999) (noting that the standard of proof for 
rebutting the presumption of soundness is not merely evidence 
that is cogent and compelling, i.e., a sufficient showing, 
but evidence is that is clear and unmistakable, i.e., 
undebatable).  The November 1972 separation examination 
report and the December 1972 Medical Board report 
specifically state that bronchial asthma was not aggravated 
during service.  

The Board notes the October 1972 treatment record and 
December 1972 Medical report note that asthma had been 
aggravated during service.  The November 2002 VA examiner, 
however, stated that while the appellant had undergone a 
temporary increase in severity during service, there was no 
permanent aggravation during service.  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered aggravation in service.  The 
Board bases a determination on the evidence of record.  The 
evidence includes in-service and post-service medical 
opinions that bronchial asthma was not aggravated during 
service.  The evidence constitutes clear and unmistakable 
evidence that bronchial asthma was not aggravated during 
service.  Accordingly, because there is clear and 
unmistakable evidence that preexisting bronchial asthma was 
not aggravated during service, the Board concludes that the 
presumption of soundness has been rebutted in this case.  
VAOPGCPREC 3-03.  Stated differently, bronchial asthma was 
not incurred in or aggravated during service.


II.  Corns

As noted above, generally, veterans are presumed to have 
entered service in sound condition as to their health.  Corns 
were not "noted" on the April 1972 service entrance 
examination and the appellant specifically denied having or 
having had foot trouble.  Therefore, the appellant is 
entitled to a presumption of soundness at service entrance.  

The Board finds that there is clear and unmistakable evidence 
that corns preexisted service rebutting the first of the two 
prongs required to rebut the presumption of soundness.  38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 
(July 16, 2003).  During service in August 1972, corns on the 
little toes were noted to have been present for many years.  
The appellant testified before the undersigned Veterans Law 
Judge in March 2004, that he had a corn prior to service.  
The November 2002 VA examiner specifically determined that 
hard corns preexisted service.  The Board finds that the 
competent, consistent evidence, to include the finding during 
service in August 1972, the appellant's sworn testimony, and 
the competent November 2002 VA opinion, constitutes clear and 
unmistakable evidence that corns existed prior to service 
entrance.  

Aggravation

Preexisting corns will be considered to have been aggravated 
by service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  

As noted, the appellant is competent to report his symptoms; 
however, he is not a medical professional and his statements 
do not constitute competent medical evidence that corns were 
aggravated during service.  Espiritu, supra.  

The Board finds that there is "clear and unmistakable" 
evidence demonstrating that preexisting corns were not 
aggravated by service.  Kinnaman, supra.  At separation in 
November 1972, the feet were normal.  The November 2002 VA 
examiner specifically stated that corns were not aggravated 
during service.  Based on a review of the entire record, to 
include the service medial records and the post-service VA 
opinion stating that corns were not aggravated during 
service, the Board finds the evidence constitutes clear and 
unmistakable evidence that corns were not aggravated during 
service.  Accordingly, because there is clear and 
unmistakable evidence that preexisting corns were not 
aggravated during service, the Board concludes that the 
presumption of soundness has been rebutted in this case.  
VAOPGCPREC 3-03.  

The Board notes the appellant's contention that he was 
profiled during service for corns.  Service medical records, 
however, show he was profiled for asthma in December 1972, 
not corns.  

The Board notes that a callus on the right great toe and on 
the plantar surface of the right fourth metatarsal head were 
noted on VA examination in 2002.  To the extent that such 
were not specifically noted at service entrance, the November 
2002 examiner stated that the calluses identified on 
examination preexisted service.  Even assuming the calluses 
on the right great toe and the right fourth did not exist 
prior to service, there is no competent evidence that such 
are related to service.  The Board notes that the November 
2002 report of examination related calluses to obesity.  

In sum, the evidence constitutes clear and unmistakable 
evidence that corns preexisted service and were not 
aggravated during service.  Accordingly, because there is 
clear and unmistakable evidence that preexisting corns were 
not aggravated during service, the Board concludes that the 
presumption of soundness has been rebutted in this case.  
VAOPGCPREC 3-03.  Furthermore, it naturally then follows that 
the disability was not incurred in or aggravated during 
service.

III.  Plantar Warts

In order to establish service connection, the evidence must 
show the appellant has a current disability related by 
competent evidence to service.  Service medical records are 
negative for complaints, treatment, or findings of plantar 
warts.  The Board notes the appellant's statement to the 
effect that he was treated for plantar warts during service.  
Treatment in August 1972, however, was for corns, not plantar 
warts.  As noted, he was profiled for asthma in December 
1972, not plantar warts.  The Board notes that a VA 
outpatient treatment record reflects treatment for a plantar 
wart in October 1998.  There is no competent evidence, 
however, relating a post-service plantar wart to service.  As 
noted, the appellant's opinion is not competent in regard to 
whether a plantar wart is related to service.  Espiritu, 
supra.  While a hard callus on the plantar surface of the 
fourth metatarsal head was noted on VA examination in 
November 2002, the diagnosis was corns, not plantar warts  

Service medial records are negative for plantar warts.  In 
addition, there is no competent evidence linking any post-
service plantar warts to service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  


ORDER

Service connection for bronchial asthma is denied.  

Service connection for corns is denied.  

Service connection for plantar warts is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



